Citation Nr: 0812604	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-29 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
PTSD and assigned an initial evaluation of 10 percent, 
effective from May 13, 2004.


FINDING OF FACT

Throughout the rating period, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The RO provided the appellant with pre-adjudication notice by 
letter dated in June 2004.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board notes that the notice letter did not discuss the 
criteria for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his PTSD.  Thus, the 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Vazquez-Flores, 22 Vet. App. 
at 49.  
Furthermore, the veteran has been represented at the RO and 
before the Board by a National Veterans Service Organization 
(VSO) recognized by VA.  The Board presumes that the 
veteran's representatives have a comprehensive knowledge of 
VA laws and regulations, including those contained in Part 4, 
the Schedule for Rating Disabilities, contained in Title 38 
of the Code of Federal Regulations.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 10 percent rating 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores of 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

The veteran underwent a VA PTSD evaluation in June 2004.  The 
examiner noted that he had had no hospitalizations or 
outpatient care for any psychiatric disorder.  He reported 
depression, lack of motivation and interest in activities, 
and sleep disturbance in that he could fall asleep but 
awakened frequently in the night.  He was fearful of going to 
sleep and he had nightmares occasionally, which were of a 
violent type.  The veteran reported no flashbacks but had 
occasional vivid recollections of the war.  He reported 
having frequent upsetting or intrusive thoughts of the war, 
as well as problems with anger, attention, and irritability, 
which affected his social relationships.  He was clean, well 
groomed, alert, pleasant, and cooperative and demonstrated no 
impairment in his thought process or communication.  He had 
no delusions, hallucinations, or suicidal or homicidal 
thoughts, ideations, plans or intents.  He was fully 
oriented.  The veteran stated that he felt his short-term 
memory was impaired.  He demonstrated no ritualistic 
behaviors.  He reported occasional anxiety lasting a few 
minutes and brief episodes of anger which interfered with his 
relationships.  The examiner diagnosed mild PTSD and assessed 
the veteran's GAF at 65.  

The veteran underwent outpatient treatment for his PTSD at a 
VA facility from December 2004 to April 2005.  During this 
period, he reported that his nightmares, irritability, and 
anxiety had worsened, and that he was having increased 
flashbacks.  He reported depression but denied suicidal 
ideation and hallucinations.  He was prescribed medications 
for the nightmares and depression, but he refused to take 
them because he did not want to be a "drug addict."  The 
doctor assured him that these medications are not addictive 
and could improve his quality of life, but he declined to use 
them.  His GAF was assessed as 61 on multiple occasions.

In his September 2005 substantive appeal, the veteran 
contends that his symptoms are worse than they appeared 
during his evaluation.  He claims he has trouble controlling 
his temper and thinks about hurting and killing other people.  
He says his memory is terrible because he mixes up names, 
even with people he has known for years, and he forgets 
things his wife tells him.  He states that he continues to 
have violent nightmares that make him afraid to go to sleep.  
He claims that these symptoms have negatively affected his 
marriage, his business, and his relationship with his son, 
and he feels his disability should be rated at 70 percent.  
The claims file contains a letter submitted with his December 
2004 notice of disagreement that describes one of his 
nightmares.  

It is the Board's opinion that the veteran's symptoms do not 
warrant a rating greater than 10 percent.  In medical 
examinations, he has reported depression, upsetting and 
intrusive thoughts of the war, and violent nightmares once or 
twice a week, with difficulty going back to sleep.  He has 
also reported mild memory problems, some suspiciousness, and 
occasional brief periods of anxiety.  The Board notes that 
there are no clinical findings of memory loss and that his 
brief episodes of anxiety have not been found to be 
debilitating.  The veteran has reported brief periods of 
anger, but these have not resulted in violence, and he has 
not reported to his doctors any suicidal or homicidal 
ideation.  Furthermore, despite these symptoms, the veteran 
has demonstrated no more than minor occupational or social 
impairment.  He owns his own home and business, has been 
married to his wife for 15 years, and maintains supportive 
relationships with his family members.  His appearance, 
speech, and thought process have always been normal.  His GAF 
score has consistently been above 60, without medication, 
which indicates that his condition requires little if any 
treatment.  In addition, he has been offered medications that 
his doctor believes would help alleviate his symptoms and 
improve his quality of life.  He refuses these medications 
because he does not wish to become addicted, even though his 
doctor assured him they are not addictive.

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's PTSD symptoms 
more closely approximate a disability rating of 10 percent.  
The benefit sought on appeal is denied.



ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


